DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 2 (claims 5-7, 21, and 23) in the reply filed on 10/25/2021 is acknowledged.  The Applicant’s comments concerning the description of Species 1 are noted.
	
Claim Rejections - 35 USC § 112
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1, 5-7, 10, 14-16, 21, 23, and 27 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is unclear as to what is meant by “fully” as recited in the preamble.
Regarding claims 1 and 14, it is unclear whether “the ultrasound probe” refers to the “3D ultrasound probe”.
Regarding claim 1, in the last clause, it is unclear whether “a patient” is referring to the same “patient” already set forth in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 5, and 6 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Ultrasound-Guided Transperineal Needle Biopsy of the Prostate After Abdominoperineal Resection” by B.D. Fornage et al. J Clin Ultrasound. 23:263-265.  May 1995. (hereinafter as Fornage) in view of Lachaine (US 2011/0009742) in view of Wung (US 56523931).
Regarding claim 1, Fornage discloses a fully transperineal prostate biopsy system (Fig. 1) comprising: an ultrasound probe support configured to receive an ultrasound probe and be positioned externally of a patient adjacent the perineum (Fig. 1: “sector probe”); a template to receive a guide a biopsy needle along a transperineal trajectory associated with respective apertures, the template being fixed in position relative to the ultrasound probe support (Fig. 1: see the attached “guide”).  Fornage does not explicitly disclose that the ultrasound probe is a 3D probe, nor that a frame is coupled to the ultrasound probe support, the frame being movable to position the ultrasound probe adjacent a perineal area of a patient to obtain transperineal ultrasound image of the patient.  However, Lachaine teaches a transperineal 3D ultrasound probe that is seated on a frame that is moveable to position the ultrasound probe against a perineal area of a patient to obtain transperineal images (Fig. 5; [0044]: “position of the probe can be adjusted with respect to the patient”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the features of (Fig. 4: “grooves 610, 620, 630”; 3:41-44).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the apertures of Wung to the ultrasound probe of Fornage and Lachaine, as to provide a path for a biopsy needle to penetrate at different depths and angles.
Regarding claim 5, neither Fornage nor Lachaine explicitly disclose that one or more template grids comprise one or more laterally-extending grids that extend in one or both lateral directions from the ultrasound probe support.  However, Wung teaches a biopsy needle guide that laterally extends from the ultrasound probe (Fig. 1).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the apertures of Wung to the ultrasound probe of Fornage and Lachaine, as to provide a path for a biopsy needle to penetrate at different depths and angles.
Regarding claim 6, neither Fornage nor Lachaine explicitly disclose that the one or more laterally-extending grids are curved, with respective laterally-extending grids each defining a concave side and a convex side, and the one or more laterally-extending grids being mounted with respective concave sides facing the patient.  However, Wung teaches a curved biopsy needle guide that laterally extends from the ultrasound probe (Fig. 1).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention .

Claim(s) 7 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Ultrasound-Guided Transperineal Needle Biopsy of the Prostate After Abdominoperineal Resection” by B.D. Fornage et al. J Clin Ultrasound. 23:263-265.  May 1995. (hereinafter as Fornage) in view of Lachaine (US 2011/0009742) in view of Wung (US 56523931), as applied to claim 1 above, in view of Tegels (US 2014/0276081).
Regarding claim 7, neither Fornage, Lachaine, nor Wung explicitly disclose that the one or more laterally-extending grids are pivotably coupled to the ultrasound probe support to allow the one or more laterally-extending grids to move relative to the ultrasound probe support.  However, Tegels teaches a needle guide adjustment device that is pivotably coupled to an ultrasound probe support (Fig. 1: “needle adjustment device 14”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the adjustment of Tegels to the ultrasound needle guide of Fornage, Lachaine, and Wung, as to provide further angular resolution towards an enhanced guidance of a biopsy needle.

Claim(s) 10 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Ultrasound-Guided Transperineal Needle Biopsy of the Prostate After Abdominoperineal Resection” by B.D. Fornage et al. J Clin Ultrasound. 23:263-265.  May 1995. (hereinafter as Fornage) in view of Lachaine (US 2011/0009742) in view of Wung (US 56523931), as applied to claim 1 above, in view of Davis (US 2003/0153850).
([0004]; Fig. 1: “stepper translator 120”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the translator of Davis to the probe of Fornage, Lachaine, and Wung, as to provide a known manner of advancing an ultrasound probe in a controlled manner.

Claim(s) 14, 21, and 23 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Ultrasound-Guided Transperineal Needle Biopsy of the Prostate After Abdominoperineal Resection” by B.D. Fornage et al. J Clin Ultrasound. 23:263-265.  May 1995. (hereinafter as Fornage) in view of Lachaine (US 2011/0009742) in view of Wung (US 56523931) in view of Tegels (US 2014/0276081).
	Regarding claim 14, Fornage discloses a method of performing a biopsy of a prostate of a patient (Fig. 1), comprising: coupling an ultrasound probe to an ultrasound probe support (Fig. 1: “sector probe”), the ultrasound probe support comprising a template fixed thereto, the ultrasound support having an aperture extending therethrough to receive and guide a biopsy needle along a transperineal trajectory associated with the respective aperture (Fig. 1: see the attached “guide”), positioning the ultrasound probe adjacent a perineal area of the patient and (Fig. 1), acquiring a transperineal ultrasound image of the prostate with the ultrasound probe; registering the template to the ultrasound image (Fig. 1: “sector probe” acquires an image that is registered to the template because the template is physically attached to the imaging probe); displaying the ultrasound image and inserting a biopsy needle into the aperture and obtaining a transperineal biopsy sample of the target tissue area of the prostate (Fig. 2).  Fornage does not explicitly disclose that the ultrasound probe is a 3D probe.  However, Lachaine teaches a transperineal 3D ultrasound probe that is seated on a frame that is moveable to position the ultrasound probe against a perineal area of a patient to obtain transperineal images (Fig. 5; [0044]: “position of the probe can be adjusted with respect to the patient”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the features of Lachaine’s ultrasound probe and positioning system to the ultrasound imaging probe of Fornage, as to provide enhanced imaging and positioning of a probe for accurate localization of the prostate.  Neither Fornage nor Lachaine explicitly disclose a template grid having a plurality of apertures extending therethrough to receive and guide the biopsy needle.  However, Wung teaches a plurality of apertures through which a biopsy needle is inserted (Fig. 4: “grooves 610, 620, 630”; 3:41-44).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the apertures of Wung to the ultrasound probe of Fornage and Lachaine, as to provide a path for a biopsy needle to penetrate at different depths and angles.  Neither Fornage, Lachaine, nor Wung explicitly disclose that the template grids are pivotably coupled to the ultrasound probe.  However, Tegels teaches a needle guide adjustment device that is pivotably coupled to an ultrasound probe support (Fig. 1: “needle adjustment device 14”).  Thus, it would have been obvious to one of ordinary skill in the art 
Regarding claim 21, neither Fornage nor Lachaine explicitly disclose that the one or more laterally-extending grids are curved, with respective laterally-extending grids each defining a concave side and a convex side, and the one or more laterally-extending grids being mounted with respective concave sides facing the patient.  However, Wung teaches a curved biopsy needle guide that laterally extends from the ultrasound probe (Fig. 1).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the apertures of Wung to the ultrasound probe of Fornage and Lachaine, as to provide a path for a biopsy needle to penetrate at different depths and angles.
Regarding claim 23, neither Fornage, Lachaine, nor Wung explicitly disclose that the one or more laterally-extending grids are pivotably coupled to the ultrasound probe support to allow the one or more laterally-extending grids to move relative to the ultrasound probe support.  However, Tegels teaches a needle guide adjustment device that is pivotably coupled to an ultrasound probe support (Fig. 1: “needle adjustment device 14”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the adjustment of Tegels to the ultrasound needle guide of Fornage, Lachaine, and Wung, as to provide further angular resolution towards an enhanced guidance of a biopsy needle.
	
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Ultrasound-Guided Transperineal Needle Biopsy of the Prostate After Abdominoperineal Resection” by B.D. Fornage et al. J Clin Ultrasound. 23:263-265.  May 1995. (hereinafter as Fornage) in view of Lachaine (US 2011/0009742) in view of Wung (US 56523931) in view of Tegels (US 2014/0276081), as applied to claim 14 above, in view of Davis (US 2003/0153850).
	Regarding claims 15 and 16, neither Fornage, Lachaine, Wung, nor Tegels explicitly disclose that the positioning of the ultrasound probe comprises moving a frame coupled to the ultrasound probe support and that the act of moving the frame comprises actuating a linear actuator to move a portion of the frame towards the perineal area of the patient.  However, Davis teaches an ultrasound probe that is mounted on a stepper translator for the purpose of controlling the approach of the probe against an imaged subject ([0004]; Fig. 1: “stepper translator 120”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the translator of Davis to the probe of Fornage, Lachaine, and Wung, as to provide a known manner of advancing an ultrasound probe in a controlled manner.

Claim(s) 27 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over “Ultrasound-Guided Transperineal Needle Biopsy of the Prostate After Abdominoperineal Resection” by B.D. Fornage et al. J Clin Ultrasound. 23:263-265.  May 1995. (hereinafter as Fornage) in view of Lachaine (US 2011/0009742) in view of Wung (US 56523931) in view of Tegels (US 2014/0276081), as applied to claim 14 above, in view of Kamen (US 2015/0366546).
	Regarding claim 27, neither Fornage, Lachaine, Wung, nor Tegels explicitly disclose registering a preoperative high-resolution image with the ultrasound image; and displaying the preoperative high-resolution with the ultrasound image.  However, Kamen teaches overlaying an ([0014], [0015]: “using the real-time ultrasound images fused with pre-operative imaging modalities”).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to apply the image overlay of Kamen with the imaging of Fornage, Lachaine, Wung, and Tegels, as to provide enhanced visualization of the anatomy.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/JASON M IP/Primary Examiner, Art Unit 3793